Title: To Alexander Hamilton from Elie Williams, 7 September 1795
From: Williams, Elie
To: Hamilton, Alexander


Philadelphia, September 7, 1795. “At the time of my appointment as Agent for Militia supplies of provision, no allowance was fixed or mentioned for my subsistance… I find … that without your interference I shall very probably be left without relief or remedy on that score. … I beg leave to request you will be good enough to say something about it either in a letter to myself or Mr. Wolcott. …”
